DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS have been considered by examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DRIVING APPARATUS FOR DISPLAY PANEL HAVING SELECTION CIRCUIT FOR OUPUTTING A PLURALITY OF DRIVING VOLTAGES.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bassetti, Jr. et al (U.S. Patent No. 5,670,973).

	Regarding claim 1, Bassetti discloses a driving apparatus (fig. 8b) for a display panel (LCD display segment 1 and 2), configured on a film by means of a Chip-on-Film (COF) package, comprising: 
at least one selection circuit (32’), configured to respectively receive a plurality of driving voltages (V0+, V0, V2, V3, V5 and V5-), (fig. 17, col. 16, lines 1-9); and 
a control circuit (20’), coupled to the at least one selection circuit (32’), and configured to control (i.e. by select signals S1-S2) each of the selection circuits (32’) to output one of the plurality of driving voltages, so as to drive the display panel, (figs. 8a, 16-17, col. 15, line 51 to col. 16, line 6).

Regarding claim 2, Bassetti discloses wherein each of the selection circuits (32’) comprises: 
a multiplexer (32’), wherein an input terminal of the multiplexer receives the plurality of driving voltages (V0+, V0, V2, V3, V5 and V5-) and the multiplexer is controlled by the control circuit (20’) to select one of the plurality of driving voltages to output to the display panel, (fig. 17, col. 16, line 51 to col. 16, line 9).

Regarding claim 6, Bassetti discloses wherein the plurality of driving voltages (V0+, V0, V2, V3, V5 and V5-) have different voltage values, (fig. 17, col. 16, lines 1-10).

	Regarding claim 7, Bassetti discloses wherein each of the plurality of selection circuits (32’) is controlled by the control circuit (20’) to output one of the plurality of driving voltages (V0+, V0, V2, V3, V5 and V5-) to a corresponding COF conducting wire (i.e. wires to columns 0-N), and is coupled to and drive the display panel (LCD) through the COF conducting wire, (fig. 17, col. 15, line 50 to col. 16, line 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassetti in view of Lee et al (U.S. Patent Pub. No. 2018/0307357).

	Regarding claim 3, Bassetti discloses everything as specified above in claim 1.  However, Bassetti does not mention a plurality of switches.
	In a similar field of endeavor, Lee teaches wherein each of the selection circuits (MUX1-MUX3) comprises: 
a plurality of switches (SW1-SW7), wherein a terminal of each of the plurality of switches (SW1-SW7) is coupled to an output terminal of the plurality of selection circuits (MUX1-MUX3), and another terminal is coupled to a corresponding driving voltage, wherein the control circuit (130) controls a turned-on state of the plurality of switches through a control terminal (SEL1 and SEL2) of each of the plurality of switches, so as to output one of the plurality of driving voltages to drive the display panel, (figs. 2-3, [0035 and 0041]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Bassetti, by specifically providing the plurality of switches, as taught by Lee, for the purpose of having a different circuitry for a multiplexer using either switches or transistors, [0041].

	Regarding claim 4, Lee discloses wherein each of the plurality of switches is a transistor (i.e. MUX part include circuits composed of various transistors), (fig. 3, [0041]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Bassetti, by specifically providing the plurality of transistors, as taught by Lee, for the purpose of having a different circuitry for a multiplexer using either switches or transistors, [0041].

	
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claim 5, Bassetti discloses a plurality of selection circuits (17a-17d) for driving the row drivers 15a-15e), (fig. 9).
However, none of the prior art of record teaches alone or in combination the limitation “wherein each of the plurality of selection circuits is a gate driving circuit that outputs one of the plurality of driving voltages, so as to drive a corresponding gate scan line.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/Primary Examiner, Art Unit 2691